Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20                      Page 1 of 7 PageID 108


                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DiVISION

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.,

        Plaintiff,

                                                                 No.5:19-CV-270-H-BQ

DELBERT HANCOCK, et al.,

        Defendants.

  ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
            OF THE UNITED STATES MAGIST RATE JUDGE

        United States Magistrate Judge D. Gordon Bryant made Findings, Conclusions, and

a Recommendation (FCR) in this case on           May 18,2020. Dkt. No. 13. No objections to the

FCR were filed. The District Court has therefore reviewed the proposed FCR for clear

enor. Finding none, the Court accepts the FCR of the United             States Magistrate Judge. The

Bank of New York Mel1on Trust Company, N.A.'s Motion for Default Judgment, Dkt. No.

 10, is granted.

 l.     Factual and Procedural History

        In December 2019, Bank of New York Mellon sued the named defendants in

 diversity, alleging that it is entitled to foreclosure due to default on the mortgage by the

 subsequent owners. Dkt. No. 1. BONYM seeks a declaratory judgment that the lien on the

 propety   is   valid and that it is entitled to foreclose on the property or sell it at public auction.

 Id. at 6-9. BONYM additionaliy brings claims for trespass to try title and attomey's fees.

 Id.
Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20                 Page 2 of 7 PageID 109



         The properry central to this case, 1502 E. 25:}:, Street, Lubbock, Texas 79404, was

purchased by the late Wanda Homer. Dkt. No. 1 at        1-2. Wanda executed a Texas Home

Equity Security Instrument    as   well as a Note ("Loan Agreement") on the property and

granted New Century a security interest in the property.     Id. The Securiry Instrument     was

recorded in Lubbock County, Texas in July 2003. Id. at      5. W anda died on January    17,

2018. Id. at1. A probate proceeding was opened, but no representative of Wanda's estate

was appointed, and the probate action was subsequently nonsuited. Id.      I atl-2.
         Wanda's he s at law-her husband, Delbert Hancock, and her son, Walter

Homer-acquired Wanda's ilterest in the properry upon her death, bur they have failed to

make payments since October 2018. Id. at      6. New Cenrury subsequently assigned its

interest in the Note and Deed of Trust to Bank of New York Mellon in March 2019, which

was also recorded in Lubbock County. Id. at      5-6. Bank of New York Mellon     sent all

legally required notices pdor to filing its complaint. Id. at 6.

         Walter Homer and Delbert Hancock were served with process on lantary 3,2020

and February 20,2020, respectively. Dkt. Nos. 7,      8. Neither fiIed an answer. As a result of

their failure to answer, Bank of New York Mellon flled its motion for default judgment,

which the Court now grants. Dkt. No. 10.

2.       Applicable Law

         A,     Standard of Review

         When a party objects to a Magistrate Judge's findings, conclusions, and

recommendations regarding a dispositive motion, the party must "serve and file specific

written objections" to the proposed disposition. Fed. R. Civ. P.72b)Q):accord28U.S.C.

S   636(b)(1). Where no such specific objections are filed within the 14-day period, the Court


                                                 2
Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20                     Page 3 of 7 PageID 110



reviews the Magistrate Judge's findings, conclusions, and recommendations only for clear

error. Fed. R. Civ. P. 72b)Q);      see   also Wilson v. Smith & Nephew, Inc., No. 3:12-CV-1063-8,

2013   WL   1880770, at *1 (N.D. Tex. May 6,2013).

         More than 14 days have passed since Judge Bryant entered his FCR. Dkt. No. 13.

The docket sheet reflects that no objections have been filed. Accordingly, the Court reviews

Judge Bryant's FCR only for clear error.

         B.     Legal Standards Governing Default Judgment

         Federal Rule of Civil Procedure 55 govems the entry of default and default judgment

and sets forth certain conditions under which default may be entered against a party and the

procedure to seek the entry of default judgment. N.Y. Life. Ins. tt. Brown, 84 F.3d 137 , 141

(5th Cir. 1996). A default occurs where a defendant fails to plead or otherwise respond to

the complaint within the allotted time, entitling the piaintiffto apply for a judgment based

on such defatlJt.     Id. Default judgment    is a three-step procedure requiring: (1) the

defendant's default, (2) the entry ofdefault, and (3) the issuance ofa default judgment. Id.

There is no requirement that the district court enter a default judgment; the rendering ofa

default judgment is disoetionary     .    Lewis v. Lynn, 236 F.3d 7 66, 7 67   (sth Cr. 2001) (citing

Mason v. Lister, 562 F .2d 343,345       (sth Cn. 1977)). A party is not entitled to default   as a

matter of right, even where the defendant is technically in default. Lewis,236F.3dat767

(cring   Ganther v. Ingle,75   F.3d207,212 (sth Cir. 1996). Default judgment is disfavored in

 federal court. Id.

         Through their failure to answer the complaint, the defendants admit the plaintiffs

allegations of fact, and the facts are deemed admitted for the purposes of the judgment.




                                                     -)
Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20                Page 4 of 7 PageID 111


Nishimatsu Constr. Co, v. Houston Nat'l Bank, 515 F.2d 1200,1206 (sth   Ct.   1975). The

defendant is barred from contesting these facts on appeal. Id.

       In order to obtain a default judgment, the movant must establish that (1) default was

entered against the defendants; (2) the defendants are neither minors nor incompetent

persons; (3) defendants are not in military service; and (4) the defendants were provided

with notice of the motion for default judgment. Fed. R. Civ. P. 55; 50 U.S.C.     |   3931; Oc-wen

Loan Senicing, LLC t,. Deane,2017 U.S. Dist. LEXIS 214410, at *5 O{.D. Tex. Dec. 1,2017),

report and recommendation adopted,2018 U.S.   Dist. LEXIS 2072 (N.D. Tex. Jan 5, 2018).

       C.       Texas real-property law applies to the issue of foreclosure.

       The Court, sitting in diversity, must apply state law to the substantive rights at issue.

Ditech Fin., LLC y. Naumann,742 F.   App'x 810, 812 (5th Ct. 2018) (ciang Hall     v. GE Plastic

Pac. PTE   Ltd.,327 F.3d391,395 (5th Cir. 2003)). Here, Texas real-property law govems.

       Under Texas law, a decedent's estate and debts pass immediately to the decedent's

heirs upon death. Tex. Est. Code Ann. $$ i01.001(b), 101.051. The remedy for parties

possessing a statutory probate lien is to enforce the lien against the ploperry held by the

heirs, devisees, or legatees in receipt ofthe estate properry. Deane,2017 U.S. Dist. LEXIS

214410, ar*7.

       Further, a mortgagee is permitted to non-judicially foreclose on real property under

an instrument with a power-of-sale provision. De La Garza v. Bank of N.Y. Mellon,2018 Tex.

App. LEXIS 8970, at *13 (Tex. App.-Fort Worth Nov. 1, 2018). A "mortgagee" is

"(A) the grantee, beneficiary, owner, or holder of a security instrument; (B)   a book entry

system; or (C) if the security interest has been assigned ofrecord, the last person to whom

the securify ilterest has been assigned ofrecord." Tex.Prop. Code.Ann. $51.0001(4)


                                               4
Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20                Page 5 of 7 PageID 112


(West 20i9). BONYM is the mortgagee by virtue of the recorded assignment of the securiry

interest from New Century. Dkt. No. 1 at 5-6.

       To non-judicially foreclose under a security instrument with a power of sale, Texas

law requires the lender (or the lender's assignee) to demonstrate: (1) a debt exists; (2) the

debt is secured by a lien created under   Art. 16, $ 50 (a)(6) ofthe Texas Constitution; (3) the

borrowers are in default under the note and security instrument; and (4) the borrowers

received notice ofdefault and acceleration. Tex. Prop. Code. $ 5i.002;      l   eeksv. Green Tree

SenticingLLC,20lT U.S. Dist. LEXIS 157648,at *21-22 (I{.D. Tex. Sept. 11,2017) (citing

Huston v. U.S. Bank Nat'l Ass'2, 988 F. Supp. 2d 732,740 (S.D. Tex. 2013),      afd,   583 F.

App'x 306 (5th Cir. 2014).

3.      There are no objections to the Magistrate Judge's Findings, Conclusions, and
        Recommendations, and the Court finds that Bank of New York Mellon is ertitled
        to default judement.

        A review of the docket indicates that Magistrate Judge Bryant's FCR issued on May

 18,2020. Dkt. No. 13. The deadline for any objections was June 1,2020. A review of the

docket indicates that no objections have been filed by the deadline, and the Court may now

rule on the FCR.

        The Court notes that Bank of New York Mellon has properly satisfied the

requirements for default judgment. The defendants were served with both the Complaint

 and Motion for Default Judgment but have failed to answer or otherwise respond within the

 time required, and the plaintiffhas properly requested the entry of default by the Clerk of

 Court. Dkt.Nos.7-9, 1i, 12. Thus, the Cout finds that the procedural requirements have

 been met and that it may consider entry of a default judgment.




                                                 5
Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20              Page 6 of 7 PageID 113


       As noted in the FCR, Bank of New York Mellon has provided documentation of the

default on the Note, Wanda's death, and its compliance with the applicable notice

requirements. Further, it has demonstrated that it is the mortgagee in this case and is

entitled to foreclosure under the Note. These facts are deemed admitted due to the

defendants' failure to answer the Complaint.

       Lastly, the Court must consider whether the defendants are minors, incompetent

persons, or active military before final1y rendering default judgment. Fed. R. Civ. P. 55(b)

(permitting entry of default judgment against minors or incompetent persons "only        if
represented by a general guardian, conservator, or other like fidtciary");   see   ako

Servicemembers Civil Reiief Act, 50 U.S.C.S. Appx. $$ 3907 et seq. BONYM indicates that

neither defendant is on active-dury military status, though it appears that BONYM has

omitted the related exhibit. Dkt. No. 10 at fl 15. However, despite this oversight, there is no

indication that the defendants are active-duty military members, and in light of the default,

the Court must accept BONYIvI's allegation the defendants are not. Further, there is no

indication that any of the defaulting defendants are minors or incompetent. Default

judgment is thus appropriate.

4.     Conclusion and Oraler

       The Court adopts the FCR of the United States Magistrate Judge and finds that,

because Delbert Hancock and Walter Homer have failed to answer the Complaint and that

Bank of New York Mellon has sent all required notices to the affected parties, Bank of New

York Mellon's motion for default judgment is granted. After the Court enters judgment by

a separate document, the Clerk of Court is ordered to terminate this case.




                                               6
Case 5:19-cv-00270-H-BQ Document 14 Filed 06/04/20   Page 7 of 7 PageID 114




      So ordered on June   4   ,2020.


                                            J    S
                                                       a2
                                                  WESLEY HENDRIX
                                            U   TED STATES DISTRICT JUDGE




                                        7
